Citation Nr: 0301260	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  98-01 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

Entitlement to waiver of the recovery of the overpayment 
of improved disability pension benefits in the amount 
calculated as $1046, to include whether the overpayment 
was properly created.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran and his representative appeared at a hearing 
at the RO in December 1997.

The Board remanded this case for development in May 1999 
and June 2001.  The case has now been returned to the 
Board.  The veteran requested and was scheduled for 
hearings before members of the Board; however, the veteran 
canceled these hearings.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The veteran was determined to be permanently and 
totally disabled by an October 1993 rating decision and 
awarded disability pension.

2.  The RO notified the veteran in subsequent 
correspondence, of his obligation to immediately notify 
the VA of any change in family income and to report all 
income.

3.  In December 1996, the veteran advised that his spouse 
began receiving Social Security in December 1996 and 
retirement pension in November 1996.

4.  In a January 1997 Eligibility Verification Report 
(EVR), the veteran reported that his spouse cashed in life 
insurance in the amount of $907 and they had received 
$1,742 income from interest during 1996.  

5.  In January 1997, the veteran's disability pension 
benefits were terminated effective January 1, 1997.   In 
May 1997, the veteran's disability pension benefits were 
recalculated based on the income and medical expense 
information provided.   This action created an overpayment 
of $1,046.00

6.  The veteran's failure to submit timely information 
regarding the receipt of additional income in 1996 does 
not rise to the level of fraud, misrepresentation, or bad 
faith. 

7.  The veteran's failure to notify VA promptly of receipt 
of income contributed substantially to creation of the 
debt, and VA was not at fault in creation of the 
overpayment.

8.  Collection of the debt would not deprive the veteran 
or his family of basic necessities.

9.  Recovery of the debt would not nullify the objective 
for which pension benefits are intended.

10.  Failure to make restitution results in unfair gain to 
the debtor.

11.  The debtor did not change his position to his 
detriment in reliance on receipt of VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of improved disability pension 
benefits in the calculated amount of $1,046 was properly 
created.  38 U.S.C.A. § 5112 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.500(b)(2), 3.501(d)(2) (2002).

2.  Recovery of an overpayment of disability pension 
benefits in the amount of $1,046 would not be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  However, the VCAA is not applicable to 
cases involving waiver of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132 (2002). Therefore, the Board 
will proceed with consideration of the veteran's appeal.

The veteran has been in receipt of disability pension 
benefits since 1993.  In several award letters, dated from 
October 1993 to September 1995, the veteran was informed 
of his responsibility to promptly notify the VA of any 
changes in his income as well as the income of his spouse, 
and that he was to report the total amount and source of 
all income received.

In December 1996, the veteran advised VA that his spouse 
began receiving Social Security income in December 1996 
and retirement income in November 1996.  In January 1997, 
the RO advised the veteran that his disability pension was 
terminated effective January 1, 1997 due to increase in 
income.  The RO considered the medical expenses, but 
determined the veteran's family income exceeded the 
maximum annual income. In January 1997, the veteran was 
notified of an overpayment in the amount of $57.00.  In a 
January 1997 EVR, the veteran reported that in addition to 
the family monthly income of $1556 for him and his spouse, 
his spouse cashed in life insurance in the amount of $907, 
and they also received $1742 in interest during 1996.  The 
veteran also submitted medical expenses in the amount of 
$5849.72.  In May 1997, the RO recalculated the veteran's 
1996 income.  In June 1997, the veteran was notified of an 
overpayment in the amount of $1046 for 1996.

In June 1997, the veteran contended that the overpayment 
was in error.  In July 1997, the veteran requested a 
waiver of the overpayment of $1,046 because repayment 
would result in undue financial hardship on him and his 
spouse.  The veteran's July 1997 financial status report 
reflected that the veteran's total monthly family income 
was $1524.  Total monthly expenses were $1,497, including 
$125 for house, $300 food, $116 utilities, water, and 
heat, $554 in health insurance and medical expenses, $90 
in car expenses, and $200 in tithes.  There were no 
installment contracts or debts.  Monthly income exceeded 
monthly expenses by $27.  The veteran submitted an amended 
financial status report in December 1997.  He reported 
total monthly income of $1523.  His expenses totaled 
$2012, which included funeral expenses for his spouse's 
mother and medical expenses for his wife.  His reported 
expenses also included $160 in tithes and $120 for 
missions.  His monthly expenses exceed his monthly income 
by $429.

At his December 1997 hearing, the veteran testified that 
he was confused by the changing amount of his VA pension.

In February 1998, the veteran submitted amended financial 
information.  He reported total monthly family income of 
$1571 with an additional $133 in interest income.  Total 
monthly expenses were $1,587, including $125 for house, 
$200 food, $175 utilities, $547 in health insurance and 
medical expenses, $60 in car expenses, $50 for clothes, 
$225 for miscellaneous and emergencies, and $180 in 
tithes.  Monthly expenses exceeded monthly income by $33.  
The veteran did not report medical expenses, but stated 
that he and his wife required medication.  The previous 
annual medical expenses for the veteran and his wife 
averaged $4500.

The Committee denied the veteran's request for waiver in 
an August 1997 decision on the basis that collection of 
the debt would not be against equity and good conscience.  
The Committee determined that the veteran was at fault in 
the creation of the overpayment and that recovery of the 
overpayment would not create undue financial hardship.  

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive 
additional income.  38 C.F.R. § 3.660(a)(1) (2002). 

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a 
waiver.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (2002).  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994) (citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 
C.F.R. § 1.965(a)(2002).  In applying the equity and good 
conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the 
debtor's family of basic necessities, (3) whether recovery 
of the debt would nullify the objective for which benefits 
were intended, (4) whether failure to make restitution 
would result in unfair gain to the debtor, and (5) whether 
the debtor has changed position to his detriment due to 
his reliance upon receipt of VA benefits.  Additionally, 
the adjudicator must conduct a "balancing of the faults," 
weighing the fault of the debtor against any fault 
attributable to the VA.  38 C.F.R § 1.965(a)(2002).

Upon review of the record, the Board notes that the 
veteran, in multiple award letters, was clearly informed 
of his responsibility to notify the VA promptly with 
regard to changes in income and that failure to do so 
would result in the creation of an overpayment in his 
account.  The veteran was advised that his VA pension was 
based on all the income received by his family.  
Nevertheless, while the veteran promptly reported his 
spouse's receipt of retirement pension and Social Security 
income, he failed to report his spouse's income from 
cashed life insurance and their interest from certificates 
of deposits despite being warned of the consequences of 
any failure to report income changes promptly.  The 
additional income received by the veteran and his spouse 
during 1996 decreased the amount of VA improved disability 
pension to which they were entitled during 1996.  As noted 
above, disability income is based on the amount of family 
income received by the veteran and is set by law.  The 
increase in the veteran's family income resulted in the 
overpayment of improved disability pension.  Accordingly, 
the Board concludes that the overpayment of disability 
pension benefits in the calculated amount of $1,046 was 
properly created.   

Therefore, the Board finds that the veteran's actions in 
failing to notify the VA promptly with regard to the 
receipt of income contributed substantially to the 
creation of debt.  There was no fault on the part of the 
VA in the creation of the overpayment.  

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  
The purpose of pension benefits is to provide income to 
veterans who are unemployable by reason of their 
disabilities and who meet certain financial status 
criteria.  As the veteran's family receives additional 
income, this income must be factored in to determine the 
amount to which he is entitled.  Without the benefit of 
accurate and timely information, the VA is unable to 
determine whether a veteran meets the criteria.  
Therefore, the Board finds that to recover the overpayment 
of such benefits does not nullify the objective of the 
payment, as the veteran did not provide the information 
which was required to determine his entitlement to the 
benefits received.  The Board further finds that the 
evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  Finally, 
failure to make restitution would result in the veteran's 
unjust enrichment by virtue of the fact that he has 
retained money to which he was no legally entitled.

As to whether that repayment of the claim would result in 
financial hardship, the regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities.  The only evidence of record pertaining to 
the veteran's overall financial status are two financial 
status reports received in 1997, and the figures provided 
by the veteran on his VA Form 9 in 1998.  In the first 
report, income slightly exceeded expenses.  In the second 
report and on the Form 9, expenses exceeded their income.  
Expenses for basic necessities of food, shelter, and 
unreimbursed medical expenses appeared to be reasonable.  
However, there were discretionary expenditures, including 
significant amounts for tithing, missions, and an apparent 
one-time expenditure for a relative's funeral.  The 
funeral expense was not reported in January 1998, so it is 
presumed that this indebtedness has been satisfied.  Non-
liquid assets were minimal, a home and an older car.  
However, a certificate of deposit in the amount of $30,000 
was reported.

The veteran owes a debt to the Government in the amount of 
$1,046.  He has a significant amount in savings, and he 
makes significant expenditures each month on entirely 
discretionary payments.  It is not unreasonable, nor does 
it violate the principles of equity and good conscience, 
to expect that the veteran satisfy his indebtedness to the 
Government by making reasonable monthly payments, given 
that he has a significant amount each month that is at his 
discretion.  Alternatively, he has a significant amount in 
savings that would permit him to satisfy the indebtedness.  
A debt to the Government must be accorded at least as much 
consideration as a voluntary contribution, however worthy 
the cause.  Repayment of the indebtedness would not 
deprive the veteran or his family of basic necessities, 
and it is not against equity and good conscience to 
require its repayment.


ORDER

The overpayment in the amount of $1,046 was properly 
created.

Waiver of recovery of the overpayment of disability 
pension benefits in the amount of $1,046 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

